Bowles, Justice.
The appellee, Outreach for Christ, Inc., protested the assessment of ad valorem taxes for the year 1977 on a ten-acre tract of land purchased by it in July, 1976. Appellee appeared before the Board of Tax Assessors of Muscogee County, and subsequently made timely appeal therefrom to the county board of equalization. An appeal was filed from the adverse ruling of that board to the Muscogee County Superior Court.
The question for decision before the superior court was whether or not the ten-acre tract owned by the church was exempt from ad valorem taxation for the year 1977 pursuant to Code Ann. § 92-201, which provides exemptions for "places of religious worship.” On appellee’s motion for summary judgment, the trial judge found that the land was used as a place of religious worship, and, therefore, was exempt from ad valorem taxation under that Code section. We affirm.
Affidavits filed to support appellee’s motion for summary judgment showed that the ten-acre tract was purchased for and as a place of religious worship; that sermons were preached on the. property; that scripture was read and hymns were sung at services held on the property; that the property was dedicated as a place of religious worship; and that the only use of the property was as a place of religious worship. The affidavits were based on the personal knowledge of the affiants, setting forth instances of their individual use of the property by participation in services and meetings held there. Thus, *3they were admissible as personal statements of fact showing the use of the property for religious worship, and not conclusions and opinions as contended by the appellant city. See Textile Products, Inc. v. Fitts Cotton Goods, Inc., 124 Ga. App. 421 (164 SE2d 14) (1971).
While the city in its pleadings denied the property in question was used solely for religious worship, the affidavits submitted by it in support of its motion for summary judgment, and in opposition to appellee’s motion for summary judgment did not controvert the evidence submitted by the church on that issue. One affiant stated that he saw no structure and no activity on the property during his two visits there in April, 1977. The other affiant stated that an officer of the church had told him that the church was holding regular worship services in the Springer Theatre in Columbus, Georgia. These statements do not overcome the evidence that the property was used only as a place of worship, and, therefore, do not raise any factual issues. We recently held in Roberts v. Atlanta Baptist Assn., 240 Ga. 503 (1978), that a building is not necessary for a place to qualify as a place of worship. Neither is it necessary for a complete congregation to hold regularly scheduled services at one location. All one must show is that the property is used exclusively as a "place of religious worship.” Any evidence tending to show how the property was used during 1977 is irrelevant, as the assessment in question was made as of January 1,1977. Use of the property after that date would affect the January 1, 1978 assessment.
"When a motion for summary judgment is made and supported..., an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or [as] otherwise..., must set forth specific facts showing that there is a genuine issue for trial.” Code Ann. § 81A-156 (e). Summer-Minter & Assoc. v. Giordano, 231 Ga. 601 (203 SE2d 173) (1974); Meade v. Heimanson, 239 Ga. 177 (236 SE2d 357) (1977). The appellee made out a prima facie case that the property owned by it was used solely for religious worship, and was exempt from ad valorem taxation under Code Ann. § 92-201, as interpreted in Roberts v. Atlanta Baptist Assn., supra. The burden then shifted to the appellant to rebut this *4evidence, and to set forth specific facts showing that there was a genuine issue for trial. This the city did not do. Neither did it present evidence showing that it was entitled to judgment as a matter of law, in support of its own motion for summary judgment.
Argued February 13, 1978
Decided February 28, 1978.
Lennie F. Davis, E. H. Polleys, Jr., for appellant.
Henson & Cheves, Kenneth M. Henson, James E. Butler, Jr., for appellee.
The trial court was correct in reversing the decision of the Muscogee County Board of Equalization and holding that the ten-acre tract owned by appellee was exempt from taxation as it was used solely as a place of religious worship.

Judgment affirmed.


All the Justices concur, except Hall and Hill, JJ., who dissent.